DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.

Response to Arguments
Applicant’s arguments, filed 11/17/2021, with respect to the rejection of the claims have been fully considered and are persuasive.  The rejection of claims 1-12 has been withdrawn. 
Here, the claims have been amended by the applicants to further distinguish from the references, primarily the Najour reference, in which the particular reference is directed to melt spinning which is different from a dry spinning process as the polymers in a dry spinning are dissolved in a solvent and the warm air chamber is necessary for the solvent to evaporate.  While the melt spinning directs towards air that aids in cooling and solidifying the filaments.  After further reconsideration, particularly in light of the first and second flow rates and temperature, the prior art reference do not teach the claimed features.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach of the dry spinning apparatus and process having the claimed 
Clapp US 2811409 that teaches of the spinning cabinet and the two gas supply paths, but lacks teaching of the supply amount and of the location of the first gas supply to be from above the spinneret.  While Romano US 3111368 teaches of the spinning chamber with first and second gas supply and of the location of the first gas supply from above the spinneret, but lacks the teaching regarding the air flow rates and the temperatures. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726